DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the examiner’s Pre-Brief Appeal Conference decision  filed 08/19/2022. The rejection is withdrawn and Notice of Allowance will be mailed. 

Response to Arguments
Applicant’s arguments, see pages 1-4 filed 07/08/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1, 2, 5-7, 11, 13-20, 22, and 25-27 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Wagner (Reg# 54519)  on 09/1/2022.

The application has been amended as follows: 

Claim 1: A speed control system for a vehicle, the speed control system being configured to: 
automatically cause application of positive and negative torque, as required, to one or more wheels of the vehicle to cause the vehicle to travel in accordance with a target speed value, the target speed value being stored in a memory of the speed control system; and 
detect a crest of a slope in front of the vehicle; 
wherein the speed control system is configured automatically to: 
		attempt to adjust a speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of the slope is detected in front of the vehicle, the predetermined crest speed value being determined based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of a gradient of a driving surface in front of an instant location of the vehicle over a prescribed distance prior to the crest; and 
		control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information indicating that the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.

Claim 26: An electronic controller for controlling a speed of a vehicle, the controller comprising: 
one or more electrical inputs for receiving: a signal providing information indicative of a target speed value; a signal indicative that a crest of a slope in front of the vehicle is detected; and a signal providing information indicative of terrain gradient in respect of terrain prior to the crest, 
wherein the controller causes application of positive and/or negative torque to one or more wheels of the vehicle to: 
		cause the vehicle to travel in accordance with the target speed value; [[and to]] 
		adjust automatically the speed of the vehicle to a predetermined crest speed value when the crest of the slope in front of the vehicle is detected, wherein the predetermined crest speed value is determined based at least in part on the signal indicative of terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of the gradient of a driving surface prior to an instant location of the vehicle over a prescribed distance prior to the crest; and
		control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information indicating that the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.

Claim 27: A method of controlling a speed of a vehicle implemented by means of a control system, comprising: 
automatically causing application of positive and negative torque, as required, to one or more wheels of the vehicle to cause the vehicle to travel in accordance with a target speed value, the target speed value being stored in a memory of the control system; 
detecting a crest of a slope in front of the vehicle; [[and]] 
automatically attempting to adjust the speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of the slope in front of the vehicle is detected, the method comprising determining the predetermined crest speed value based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of the gradient of a driving surface prior to an instant location of the vehicle over a prescribed distance prior to the crest; and
controlling the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information indicating that the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.




Allowable Subject Matter
Claims 1, 2, 5-7, 11, 13-20, 22, and 25-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitation of independent claims 1, 26, and 27: A speed control system for a vehicle, the speed control system being configured to: automatically cause application of positive and negative torque, as required, to one or more wheels of the vehicle to cause the vehicle to travel in accordance with a target speed value, the target speed value being stored in a memory of the speed control system; and detect a crest of a slope in front of the vehicle; wherein the speed control system is configured automatically to:  attempt to adjust a speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of the slope is detected in front of the vehicle, the predetermined crest speed value being determined based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of a gradient of a driving surface in front of an instant location of the vehicle over a prescribed distance prior to the crest; and control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information indicating that the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount. (The primary reference Follen US20170129492A1 discloses the limitations of “automatically cause application of positive and negative torque, as required, to one or more wheels of the vehicle to cause the vehicle to travel in accordance with a target speed value, the target speed value being stored in a memory of the speed control system; and detect a crest of a slope in front of the vehicle; wherein the speed control system is configured automatically to:  attempt to adjust a speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of the slope is detected in front of the vehicle, the predetermined crest speed value being determined based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of a gradient of a driving surface in front of an instant location of the vehicle over a prescribed distance prior to the crest”. However, the primary reference Follen fails to discloses the limitation “control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information indicating that the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.” The secondary reference Johansson et al. US20140074370A1 teaches “the predetermined speed location is a first, non-zero, speed distance prior to the crest”, however, Johansson relates to a manual driver intervention wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest due to the driver manually overriding the system to reset the reference speed to which the vehicle is automatically controlled. Johansson fails to teach the limitation “wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest, in dependence on the gradient information” since the distance is not automatically determined. Therefore, this limitation and in combination with the other elements in the claims is not anticipated nor made obvious by the prior art on record.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669